An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Atkinson on 30 August 2021. Applicant agreed to update the dependency of certain claims to provide antecedents for claim terms.
The application has been amended as follows: 
In claim 4, line 2, “1” was changed to -- 3 --.
In claim 5, line 2, “2” was changed to -- 3 -- and “an” was changed to -- the --.
In claim 7, line 2, “2” was changed to -- 6 --.
In claim 8, line 2, “3” was changed to -- 6 -- and “an” was changed to -- the --.
The following is an examiner’s statement of reasons for allowance: The prior art teaches oximetry sensor arrangements that include light-to-frequency converter configurations. Each of Merchant et al. (Figures 2, 2A,B and 4), Athan et al. (Figures 2A, 4A-D), and Hu et al. (Figure 2) include elements for creating a frequency output in proportion to the measured light signal. Merchant et al. recognize advantages of using an element to convert the measurement into a frequency output, including in transmission of data with signals that are not amplitude dependent (Summary of the Invention) and in cost through the reduction of circuit elements (column 5, lines 16 – 33), but do not show particular details of the circuitry. Similarly, Hu et al. refer to the light-to-frequency converter element without providing particular details. Giolma et al., Berlien, Jr. et al., Wiles, Jr., and Hiraide teach examples of light/current to frequency . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736.  The examiner can normally be reached on Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






    PNG
    media_image1.png
    108
    491
    media_image1.png
    Greyscale


/ERIC F WINAKUR/Primary Examiner, Art Unit 3791